Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 2014/0089498) in view of Fingerhut et al. (US 2014/0122791).

claim 1, Goldfarb discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing device (Goldfarb, paragraph [0078], processors, memory) for dynamic allocation of network resources (Goldfarb, paragraph [0077], time and memory resources; paragraph [0160], updating the rules database during operation), the machine-readable storage medium comprising instructions to cause the hardware processor to: 
configure physical resources on a network device (Goldfarb, paragraph [0077], time and memory resources) into a plurality of 6resource pools that comprise at least a non-hash lookup table resource pool 7comprising non-hash lookup tables, a hash table resource pool comprising hash 8tables (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0167], lookup tables), and a ternary content-addressable memory (TCAM) resource pool 9comprising TCAMs, (Goldfarb, paragraph [0172], other data structures may be used, such as TCAM) wherein physical resources within each resource pool are 10dynamically allocated (Goldfarb, paragraph [0077], time and memory resources; paragraph [0160], updating the rules database during operation) to one or more lookup functions (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0167], lookup tables); 
receive, from a particular lookup function of a plurality of lookup functions (Goldfarb, Fig. 2, Rule-types 204), a lookup request for a network packet (Goldfarb, Fig. 3, paragraph [0082], for each packet received, perform one or more lookup stages); 
perform a resource-pool lookup to determine, based on an identifier included in the lookup request, a 8particular resource pool from the plurality of resource pools (Goldfarb, Fig. 3, paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record);

perform a physical-resource lookup to identify, based on a logical table included in the determined particular resource pool, a set of physical resources allocated to the particular lookup function included in the determined particular resource pool (Goldfarb, Fig. 2, hash table 214, bloom filter 216 [type]; paragraph [0057], one or more hash tables [type]; Fig. 3, paragraph [0074], configures hash tables [type] with the rule and configures memory with the conditions; paragraph [0079], for each rule type, rule engine manages a type-record referring to a key structure that defines fields of packets used to construct rules; paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied; paragraph [0112], hash key [type] includes 24 bytes [quantity]; paragraph [0169], values accessed in memory may be set to sizes to be accessed, e.g. 32 bytes [quantity]; paragraph [0172], other data structures may be used, such as TCAM [type]); 
obtain, from the identified set of physical resources corresponding to the particular lookup function, response data that is responsive to the lookup request (Goldfarb, Fig. 3, paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied), which comprises: 
28if the particular lookup function uses non-hash lookup tables (Goldfarb, paragraph [0167], lookup tables) and 29the identified set of physical resources comprise hash tables (Goldfarb, Fig. 2, hash table 214; paragraph [0057], one or more hash tables), bypassing a hash 30calculation associated with the hash tables prior to obtaining the response data (Goldfarb, paragraph [0082], for each packet received, perform one or more lookup stages, paragraph [0167], lookup tables, the Examiner interprets that no hash calculation would be done for lookup tables that are not hash tables); and 


Goldfarb does not explicitly disclose that the table entries are made up of the quantities of physical resources.  

Fingerhut discloses that a table entry is a quantity of physical resources for the particular lookup function and a type of physical resources for the particular lookup function (Fingerhut, Fig. 4; paragraph [0138], plurality of rows, implemented in RAM and TPTCAM, mapped to real memory addresses) that is dynamically allocated (Fingerhut, paragraph [0247], new segment may be allocated).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use physical resources for the logical tables of Goldfarb.  The motivation to combine the references would have been to store the tables.


Regarding claim 3, Goldfarb in view of Fingerhut discloses the storage medium of claim 1, wherein: each of the plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204) has a corresponding logical table that maps to one of the plurality of resource pools (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables).  

Regarding claim 5, Goldfarb in view of Fingerhut discloses the storage medium of claim 1, wherein the operations further cause the hardware processor to: 

modify the logical table (Goldfarb, paragraph [0160], updating the rules database during operation). 
Fingerhut discloses specifying, in the logical table,  at least one additional 7physical resource allocated to the particular lookup function (Fingerhut, paragraph [0247], new segment may be allocated); or at least one physical resource de-allocated from the particular lookup function (Fingerhut, paragraph [0057],VMs are removed to make room for new ones).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to allocate or de-allocate resources to/from the logical tables of Goldfarb.  The motivation to combine the references would have been to store the tables efficiently.

Regarding claim 6, Goldfarb discloses a computing device (Goldfarb, paragraph [0078], processors, memory) for dynamic allocation of network resources (Goldfarb, paragraph [0160], updating the rules database during operation), the computing device comprising a programmable hardware processor (Goldfarb, paragraph [0078], processors, memory)  configured to: 
configure physical resources on a network device (Goldfarb, paragraph [0077], time and memory resources) into a plurality of 6resource pools that comprise at least a non-hash lookup table resource pool 7comprising non-hash lookup tables, a hash table resource pool comprising hash 8tables (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0167], lookup tables), and a ternary content-addressable memory (TCAM) resource pool 9comprising TCAMs, (Goldfarb, paragraph [0172], other data structures may be used, such as TCAM) wherein physical resources within each resource pool are 10dynamically allocated (Goldfarb, paragraph [0077], time and memory resources; paragraph [0160], updating the rules database during operation) to one or 
determine, for each of a plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), a lookup function and a type of physical resources for the lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables); 
7 generate a resource-pool mapping that maps the plurality of 14lookup functions to the plurality of resource pools, wherein generating the resource-pool mapping comprises 18mapping a particular lookup function using non-hash lookup tables to the hash 19table resource pool (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables; paragraph [0172], other data structures may be used, such as TCAM);
11for each of the plurality of lookup functions, generate a logical-physical 21mapping that specifies a particular set of physical resources within a particular 22resource pool allocated to the lookup function, wherein the particular 23resource pool comprises the determined quantity and type of physical 24resources corresponding to the lookup function, wherein the logical-physical 25mapping specifies a set of hash tables in the hash table resource pool allocated to4 YD Amendment B HPE-90582493 (non-final OAR).docthe mapped particular lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216 [type]; paragraph [0057], one or more hash tables [type]; Fig. 3, paragraph [0074], configures hash tables [type] with the rule and configures memory with the conditions; paragraph [0079], for each rule type, rule engine manages a type-record referring to a key structure that defines fields of packets used to construct rules; paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied; paragraph [0112], hash key [type] includes 24 bytes [quantity]; paragraph [0169], values accessed in memory may be set to sizes to be 
generate data indicating that lookup requests provided by the mapped 28particular lookup function are to bypass hash calculations (Goldfarb, paragraph [0082], for each packet received, perform one or more lookup stages, paragraph [0167], lookup tables, the Examiner interprets that no hash calculation would be done for lookup tables that are not hash tables). 

Fingerhut discloses that a table entry is a quantity of physical resources for the particular lookup function and a type of physical resources for the particular lookup function (Fingerhut, Fig. 4; paragraph [0138], plurality of rows, implemented in RAM and TPTCAM, mapped to real memory addresses) that is dynamically allocated (Fingerhut, paragraph [0247], new segment may be allocated).

Regarding claim 7, Goldfarb in view of Fingerhut discloses the computing device of claim 6, wherein the hardware processor is further configured to: 
receive an indication that additional physical resources are to be allocated for a second particular lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record; paragraph [0167], lookup tables) (Fingerhut, paragraph [0247], new segment may be allocated);  18WO 2017/058215PCT/US2015/053299 
responsive to receipt of the indication, modify the logical-physical mapping of the particular lookup function to specify additional physical resources allocated to the second particular lookup function (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0082], details such as which table is to be accessed are set by the contents of the 

Regarding claim 8, Goldfarb in view of Fingerhut discloses the computing device of claim 6, wherein the hardware processor is further configured to: 
configure a request crossbar to, for each of the plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), forward lookup function requests from the lookup function to the corresponding resource pool (Goldfarb, Fig. 3, paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record); and 
configure a response crossbar to, for each of the plurality of lookup functions, provide response data to the lookup function from the corresponding resource pool (Goldfarb, Fig. 3, paragraph [0083], if there is a matching table entry, indicate the rule to be applied to the packet).  

Regarding claim 10, Goldfarb in view of Fingerhut discloses the computing device of claim 6, wherein the hardware processor is further configured to: 
receive, from a third particular lookup function of a plurality of lookup functions (Goldfarb, Fig. 3, Rule-types 204), a lookup request for a network packet (Goldfarb, Fig. 3, paragraph [0082], for each packet received, perform one or more lookup stages); 
identify, based on the lookup request and the resource-pool mapping, a particular resource pool from the plurality of resource pools (Goldfarb, Fig. 3, paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record);  19WO 2017/058215PCT/US2015/053299 
identify, based on the logical-physical mapping that corresponds to the third particular lookup function, at least one physical resource included in the identified particular resource pool (Goldfarb, Fig. 
request, from the at least one physical resource, response data that is responsive to the lookup request (Goldfarb, Fig. 3, paragraph [0083], in the lookup stage, the table entry is accessed that indicates the rule to be applied);
receive, from the at least one physical resource, the response data (Goldfarb, Fig. 3, step 312 handling the packet according to the rule; paragraph [0083], if there is a matching table entry, indicate the rule to be applied to the packet); and 
provide the response data to the third particular lookup function (Goldfarb, Fig. 3, step 312 handling the packet according to the rule; paragraph [0083], if there is a matching table entry, indicate the rule to be applied to the packet).  

Claims 11, 13 and 14 are rejected under substantially the same rationale as claims 1, 3 and 5, respectively.


Regarding claim 15, Goldfarb in view of Fingerhut discloses the method of claim 14, further comprising:
modifying the logical-physical mapping of the particular function (Goldfarb, paragraph [0160], updating the rules database during operation) using the logical- physical mapping (Goldfarb, Fig. 2; paragraph [0082], details such as which table is to be accessed are set by the contents of the corresponding type-record).
Fingerhut discloses modifying (Fingerhut, paragraph [0247], new segment may be allocated) the logical-physical mapping of the particular function (Fingerhut, paragraph [0212], each row may be identified by a read address) by: 

de-allocating at least one physical resource (Fingerhut, paragraph [0057],VMs are removed to make room for new ones) using the logical-physical mapping (Fingerhut, paragraph [0212], each row may be identified by a read address).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to allocate or de-allocate resources to/from the logical tables of Goldfarb.  The motivation to combine the references would have been to store the tables efficiently.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Fingerhut, and further in view of Applicant’s Admitted Prior Art in the Background of Applicant’s Specification (AAPA).

Regarding claim 12, Goldfarb in view of Fingerhut discloses the method of claim 11, wherein the plurality of resource pools (Goldfarb, Fig. 2, hash table 214, bloom filter 216; paragraph [0057], one or more hash tables; paragraph [0167], lookup tables) further includes at least one of: 
a counter storage resource pool (Goldfarb, paragraph [0123], time counter).

AAPA discloses resources for a metering storage resource pool (AAPA, paragraph [0001], load-balancers).
.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.
Applicant asserts that Goldfarb does not disclose dynamically allocating physical resources within a plurality of resource pools to a plurality of lookup functions.  However, Goldfarb in view of Fingerhut discloses this limitation.  Fingerhut, in paragraph [0247], that a new segment of a lookup table may be allocated or de-allocated dynamically.  Goldfarb discloses, in paragraph [0160], updating the lookup table rules database during operation [dynamically].
 Applicant further asserts that Goldfarb fails to disclose bypassing a hash calculation prior to obtaining response data, if the 10YD Amendment B HPE-90582493 (non-final OAR).doclookup function uses lookup tables and the identified physical resources comprise hash tables. However, this is incorrect.  Goldfarb discloses, in paragraph [0082], that for each packet received, performing one or more lookup stages; and in paragraph [0167], that the lookup tables include both hash tables and lookup tables (non-hash tables).  No hash calculation would be done for lookup tables that are not hash tables.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466